


117 HR 3006 IH: Promoting Resident Opportunities and Self-Sufficiency Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3006
IN THE HOUSE OF REPRESENTATIVES

May 7, 2021
Ms. Adams introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To ensure that residents of certain housing projects converted under the rental assistance demonstration of the Department of Housing and Urban Development maintain eligibility for assistance under certain economic self-sufficiency programs, and for other purposes.


1.Short titleThis Act may be cited as the Promoting Resident Opportunities and Self-Sufficiency Act. 2.Resident Opportunity and Self-Sufficiency programSection 34 of the United States Housing Act of 1937 (42 U.S.C. 1437z–6) is amended by adding at the end the following new subsection:

(f)Eligibility for RAD projectsNotwithstanding any other provision of this section, assistance under this section may be provided with respect to residents of any housing project for which assistance has been converted under the rental assistance demonstration program under the heading Rental Assistance Demonstration in title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 673), if assistance was provided under this section with respect to such project before such conversion.. 3.Jobs-Plus Pilot initiativeNotwithstanding any other provision of law, assistance under the Jobs-Plus Pilot initiative of the Department of Housing and Urban Development initially authorized under the heading Public Housing Capital Fund in title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2014 (division L of Public Law 113–76; 128 Stat. 609) may be provided with respect to residents of any housing project for which assistance has been converted under the rental assistance demonstration program under the heading Rental Assistance Demonstration in title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 673), if assistance was provided under such initiative with respect to such project before such conversion.
4.Revised congregate housing services programParagraph (6) of section 802(k) of the Cranston-Gonzalez National Affordable Housing Act of 1990 (42 U.S.C. 8011(k)(6)) is amended— (1)by redesignating subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively; and
(2)by inserting after subparagraph (A) the following new subparagraph:  (B)public housing that has been converted to assistance under a project-based subsidy contract under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or under a contract under section 8(o)(13) of the United States Housing Act of 1937, and housing otherwise owned by a public housing agency (as such term is defined in section 8(o)(11) of such Act);.

